Interlocutory judgment reversed upon the law and the facts, with costs, findings of fact and conclusions of law reversed, and complaint dismissed, with costs. The alleged agreement between plaintiff and defendant was nudum pactum. There was no consideration for defendant’s promise. Plaintiff did not even agree to refrain from bidding at the sale. That plaintiff refrained from bidding, as he says, in reliance upon defendant’s promise, is of no avail to plaintiff. The promise of defendant was not made in consideration of a promise not to bid. Even if there. were a binding agreement, equity will not recognize plaintiff’s claim, because he does not come into court with clean hands. He admitted that the arrangement with defendant was for the purpose of avoiding his judgment creditors. (Simis v. Simis, 146 App. Div. 655; Tiedemann v. Tiedemann, 201 id. 614; Lynch v. Jones, 179 id. 613.) Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.